Citation Nr: 1644246	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to August 25, 2015, and to a compensable disability rating from August 25, 2015, for service-connected residuals of right leg mid-tibial stress fracture.

2. Entitlement to a disability rating in excess of 10 percent prior to August 25, 2015, and a compensable disability rating from August 25, 2015, for service-connected residuals of left leg mid-tibial stress fracture.

3. Entitlement to service connection for a left eye disability, to include herpes simplex keratitis.

4. Entitlement to service connection for a right eye disability, to include herpes simplex keratitis.

5. Entitlement to a disability rating in excess of 10 percent prior to August 25, 2015, and in excess of 30 percent from August 25, 2015, for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to April 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction of this case is now with the RO in St. Paul, Minnesota.

The RO granted an increased disability rating of 30 percent for the Veteran's low back disability in a November 2015 rating decision, effective August 25, 2015. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The Board previously remanded this matter in April 2015. As will be discussed further below, with regards to the issues of entitlement to service connection for a left and right eye disorder, to include herpes simplex keratitis, and entitlement to a disability rating in excess of 10 percent for the period prior to August 25, 2015, and in excess of 30 percent from August 25, 2015, forward, for bilateral pes planus, the Board finds that there has been substantial compliance with the April 2015 remand directives and that the matters are now properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of (a) entitlement to a disability rating in excess of 10 percent for the period prior to August 25, 2015, and entitlement to a compensable disability rating from August 25, 2015, forward, for residuals of right leg mid-tibial stress fracture; and (b) entitlement to a disability rating in excess of 10 percent for the period prior to August 25, 2015, and to a compensable disability rating from August 25, 2015, forward, for residuals of left leg mid-tibial stress fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to August 25, 2015, the Veteran's bilateral pes planus was manifested by accentuated pain on the use of the feet and swelling, but not marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.

2. From August 25, 2015, forward, the Veteran's bilateral pes planus has been manifested by accentuated pain on the use of the feet and swelling, but not marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.

3. A left eye disorder, to include herpes simplex keratitis, was noted upon entry into service, therefore preexisted his entrance into active service. 

4. There was no measured worsening of the Veteran's left eye disorder, to include herpes simplex keratitis, and the Veteran's left eye disorder, to include herpes simplex keratitis, is not otherwise shown to have been caused or aggravated by service.

5. Right eye disorder, to include herpes simplex keratitis, clearly and unmistakably preexisted the Veteran's service and clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of the Veteran's service.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 30 percent, but no higher, for the Veteran's bilateral pes planus for the period prior to August 25, 2015, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, DC 5276 (2015).

2. The criteria for a disability rating in excess of 30 percent for the Veteran's bilateral pes planus for the period from August 25, 2015, forward have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, DC 5276 (2015).

3. A left eye disorder, to include herpes simplex keratitis, was not aggravated in service and was not otherwise incurred in or aggravated by service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

4. A right eye disorder, to include herpes simplex keratitis, was not incurred in or aggravated in service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).

With regard to the issues of entitlement to service connection for left and right eye disabilities, to include herpes simplex keratitis, the record indicates that the originating agency provided the Veteran with VCAA notice in a June 2010 letter. Accordingly, the duty to notify has been fulfilled with regard to these issues.

Also concerning the issues of entitlement to service connection for a left and right eye disabilities, to include herpes simplex keratitis, the duty to assist has also been met and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service treatment records and post-service treatment records. Additionally, the Veteran was afforded VA examinations in September 2010 and July 2015. Together, the examination reports indicate that the examiner reviewed the Veteran's file and medical history, interviewed the Veteran, and provided a well-supported opinion as to the nature, severity, and etiology of the Veteran's left and right eye disabilities. Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law as it concerns these issues. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development of his bilateral eye matters. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

With regard to the issue of entitlement to a disability rating in excess of 10 percent for the period prior to August 25, 2015, and in excess of 30 percent from August 25, 2015, forward, for bilateral pes planus, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

June 2010 and May 2012 letters satisfied the duty to notify provisions. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). This also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

As for the duty to assist concerning the issue of entitlement to increased ratings for service-connected bilateral pes planus, the duty has also been met and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service treatment records and VA treatment records. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. Additionally, the Veteran was afforded VA examinations in August 2006, June 2010, December 2012, and August 2015. Together, the examination reports include findings necessary for application of the rating criteria, to include a report of any functional impairments. Together, the reports are found to be adequate for adjudication. 38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

While the Board notes the Court's holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Board finds that the Court's holding in Correria is not applicable to the issue of bilateral pes planus. The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. However, bilateral pes planus does not require joint testing and range of motion testing. Additionally, as will be discussed further below, in this instant case there is no indication of arthritis and there is no joint affected by the bilateral pes planus. Therefore, while the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate, the Board does not find Correia to be applicable to this case. Thus, the Board finds the examinations of record concerning bilateral pes planus to be adequate.

Moreover, the Veteran has not asserted any inadequacies with the examinations or worsening of condition. Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law as it concerns the issue of service connection for bilateral pes planus. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development of his bilateral pes planus claim. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Stegall compliance

As noted in the Introduction, the Board previously remanded this matter in April 2015. With regard to the issues of entitlement to service connection for a bilateral eye disorder, to include herpes simplex keratitis, and entitlement to a disability rating in excess of 10 percent for the period prior to August 25, 2015, and in excess of 30 percent from August 25, 2015, forward, for bilateral pes planus, the Board finds that there has been substantial compliance with the April 2015 remand directives and that the matters are now properly before the Board. See Stegall, 11 Vet. App. at 271.

First, the April 2015 Remand directed the RO to obtain any outstanding VA and private treatment records. Accordingly, in May 2015, the RO sent the Veteran a 5103 development letter with an Authorization to Disclose Information form. In July 2015, the Veteran acknowledged the receipt of the 5103 development letter, and noted that no further information or evidence was to be sent to support his claim. Moreover, since the April 2015 Remand, VA treatment records have been added the record. Such records include Temple VA medical center records dated from March 2010 to May 2015, and Dallas VA medical center records dated from March 2010 to November 2015. Therefore, the Board finds that there has been substantial compliance with these Remand directives.

Furthermore, the Board remanded the matter for an additional VA examination of the Veteran's bilateral pes planus. The Remand directed the examiner to address the current nature and severity of the Veteran's bilateral pes planus, to include whether any of the following is present: weight-bearing line over or medial to great tow, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, objective evidence of deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, extreme tenderness of plantar surfaces of feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, disability not improved by orthopedic shoes or appliances, and loss of use of the feet. Accordingly, the Veteran was afforded a VA examination of his bilateral feet in August 2015. The VA examiner reviewed the Veteran's file, interviewed the Veteran, and examined the Veteran's bilateral feet. The August 2015 examination report indicates a full examination of the Veteran's bilateral feet, to include any functional impact and loss, and noted whether the listed manifestations above were present. Therefore, the Board finds that there has been substantial compliance with the Remand directive in regards to the issue of bilateral pes planus.

As for the issue of service connection for left and right eye disabilities, the Board remanded the matter for a VA examination to determine the etiology and current severity of the Veteran's eye disorders. Regarding the right eye, the examiner was directed to opine as to whether it is clear and unmistakable that the Veteran's right eye disorder preexisted active service, and if so, whether it is clear and unmistakable that the preexisting right eye disorder was not aggravated during service, or whether it is clear and unmistakable that any increase was due to the natural progress of the disorder. As for the left eye, the examiner was directed to opine as to whether it is at least as likely as not that there was an increase in severity of the preexisting left eye disorder during service, and if so, whether it is at least as likely as not that such increase was due to the natural progress of the left eye. 

Accordingly, the Veteran was afforded a VA examination in July 2015. The examiner reviewed the Veteran in person, along with his claims file, and provided the opinions requested by the Board. As will be discussed further below, the examiner opined that the right eye clearly and unmistakably preexisted active service and that it is clear and unmistakable that the preexisting right eye disorder was not aggravated during service, or that it is clear and unmistakable that any increase was due to the natural progress of the disorder. As for the left eye, also as will be discussed further below, the examiner did not find that there was an increase in severity. The examiner provided detailed rationale to support each of his opinions, complete with medical knowledge and a review of the medical history of the Veteran's bilateral eyes. Therefore, the Board finds that there has been substantial compliance with the Remand directives as they pertain to the issue of service connection for a left and right eye disorder.

Last, the Board directed the RO to readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case (SSOC). In accordance with the Remand directive, the RO issued an SSOC issued in November 2015. 

Based on the foregoing, the Board finds that there has been substantial compliance with the Board's April 2015 Remand, and the matter is now appropriately before the Board for adjudication on appeal. See Stegall, 11 Vet. App. at 271.

III. Entitlement to a disability rating in excess of 10 percent for the period prior to August 25, 2015, and in excess of 30 percent from August 25, 2015, forward, for bilateral pes planus.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2 (2015). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2015). 

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Here, the Veteran's bilateral pes planus has been assigned a staged rating under Diagnostic Code 5276, with a 10 percent rating effective April 28, 2006, and a 30 percent rating effective August 25, 2015. 

Under Diagnostic Code 5276, moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, warrants a 10 percent rating. Severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent rating for bilateral disability. Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent for bilateral disability. 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2013). Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board will first address the period from April 28, 2006, to August 24, 2015, followed by the period from August 25, 2015, forward.

The Veteran was afforded a VA examination in August 2006. The Veteran reported foot swelling and pain, with the right foot causing more pain than the left foot. The Veteran further reported that his bilateral foot pain is "aggravated by standing 10 minutes or by walking 1 or 2 blocks at a time." The VA examiner found that the "feet show 2+ edema of the ankles and feet, the right more than the left. There is grade III pes planus bilaterally. There is some inflammation on the dorsum of both feet." Moreover, the August 2006 VA examiner noted the following: "[t]he complaints are those of pain in the feet with weight-bearing. There is fatigability in that he can only walk a block or two at a time. There has been no treatment and no correct device. This aggravates his job as a convenience clerk at a fast food store his symptoms with his feet." The VA examiner concluded that there is evidence of painful motion and that the Veteran, as a result, can only stand for 10 minutes or walk 2 blocks at a time. However, "there is no evidence of abnormal weight-bearing. The alignment of the Achilles tender is normal. There is some pain on manipulation of both feet, the right more than the left."

The Veteran was afforded an additional VA examination in June 2010. The examination report notes a diagnosis of pes planus in 2005 and that the Veteran has tried various treatments, to include shoe inserts, but that nothing has seemed to help much. The Veteran reported that it is painful for him to walk more than a quarter of a mile or to stand more than 30 minutes. The Veteran also reported that he now works "in a VA facility in vocational rehabilitation and has to wear heavy boots. The boots cause discomfort." However, the examiner found that there is "no instability of the ankles or feet. There is no locking or fiving way. The feet do not swell and there are no signs of inflammation. Neither the legs, ankles, or feet interfere with the Veteran's usual occupation. He is also an accounting student finishing up a degree and intends to be an accountant."

The June 2010 VA examiner examined the Veteran in person and reported the following: "metatarsophalangeal joints are normal in all ranges of motion and toes Il-V dorsiflex and planter flex 35 degrees. The joint of the great toes plantar flex and dorsiflex 50 degrees. There was no pain in flexion and extension of the great toe or any of the other toes. The shoe wear is normal and symmetrical. There are no calluses or unusual appearance of the plantar or dorsum surfaces of each foot. There is moderate loss of the longitudinal and transverse plantar arch bipedally. Normal circulation in the toes and feet. Normal skin sensation to touch. No edema. No metatarsal head tenderness. There are no varus or valgus angulations of the os calcis in relationship to the long axis of the tibia and fibula. There is no pain in any of the range of motion maneuvers of the legs, ankles or feet. Deluca protocol: with repetitive notion x3, there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance, or loss of coordination. No indication of abnormal weight bearing." 

The Veteran was again afforded a VA examination in December 2012. The VA examiner noted a diagnosis of bilateral pes planus in 2005. The Veteran reported using orthotics but finding no improvement. The Veteran also reported taking Advil for the pain with minimal improvement, and experiencing pain and swelling after prolonged standing, walking, or running. The VA examination report indicates pain on use in both feet, with the pain accentuated on use in both feet. Upon physical examination, the examiner found that the Veteran does not have pain on manipulation of feet, that the Veteran does not have swelling on use, that the Veteran does not have characteristic calluses or any calluses caused by the flatfoot condition, and that the Veteran does not have extreme tenderness of plantar surface or one or both feet. The examiner did find that the Veteran had decreased longitudinal arch height on weight-bearing on both feet, but that the Veteran did not have objective evidence of marked deformity of the foot (pronation, abduction, etc.), that the weight-bearing line did not fall over or medial to the great toe, and that there was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line. The Veteran's pes planus did not manifest with inward bowing of the Achilles' tendon, nor did the Veteran's pes planus manifest with marked inward displacement and severe spasm of the Achilles tender on manipulation. The examiner noted that imaging studies of the feet were conducted, and that degenerative or traumatic arthritis was not found. The examiner concluded that the Veteran does not use any assistive devices (other than corrective shoes or orthotic inserts) and that the Veteran's flatfoot condition does not impact his or her ability to work.

October 2014 and November 2014 VA treatment records note complaints of pain and aches. VA treatment records also indicate the Veteran's use of inserts with little to no improvement.

After careful review of the evidence, the Board finds that a rating of 30 percent, but no greater, is warranted for the period prior to August 25, 2015. During this period, the Veteran consistently reported experiencing accentuated pain on use and swelling of the bilateral feet, with pain in the feet upon weight-bearing. See October 2014 and November 2014 VA treatment records. As discussed above, at the August 2006 VA examination, the Veteran reported bilateral foot swelling and pain, and reported his bilateral feet being "aggravated by standing 10 minutes or by walking 1 or 2 blocks at a time." In fact, the August 2006 VA examiner found that the Veteran's feet showed 2+ edema of the ankles and feet, with inflammation on the dorsum of both feet. 

Again, at the June 2010 VA examination, the Veteran reported bilateral foot pain and swelling, with pain upon walking more than a quarter of a mile or standing more than 30 minutes. At the December 2012 VA examination, the Veteran again reported experiencing pain and swelling after prolonged standing, walking, or running, and the VA examination report indicates pain on use in both feet, with the pain accentuated on use in both feet.

Although the Board does note that the June 2010 VA examiner reported no swelling or signs of inflammation on use, and the December 2012 VA examiner reported no swelling or signs of inflammation on use and no pain on manipulation of feet, the Board finds that the Veteran's reports of swelling of the feet on use, pain, and limitations in weight-bearing activities are competent and credible. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Lay testimony is competent to establish the presence of observable symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Thus, the Board finds that the evidence of record demonstrates that the Veteran's bilateral pes planus more closely approximates the criteria contemplated by a 30 percent rating evaluation for the period prior to August 25, 2015.

However, a rating in excess of 30 percent is not warranted for the period prior to August 25, 2015. The August 2006, June 2010, and December 2012 VA examiners all found there to be no marked pronation, no extreme tenderness of the plantar surfaces of the feet, no marked inward displacement, and no severe spasm of the tendo Achilles on manipulation. Therefore, the Board finds that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for a 30 percent evaluation, and no more, under Diagnostic Code 5276, for the period prior to August 25, 2015. 38 C.F.R. § 4.3, 4.7, 4.71a.

As for the period from August 25, 2015, forward, the record includes an August 2015 VA examination report. The August 2015 VA examiner noted a diagnosis of bilateral pes planus, and the Veteran reported "mid-grade pain every day." The Veteran described his pain as feeling as though he is walking on rocks. Moreover, the Veteran reported that he is unable to run and that he experiences pain when he walks or stands for more than 20 minutes. The examination report indicates bilateral pain on use of feet, pain accentuated on use, and decreased longitudinal arch height of both feet. However, the VA examiner did not find the following: pain on manipulation of the feet, indication of swelling on use, characteristic callouses, extreme tenderness of plantar surfaces on one or both feet, marked deformity on either feet, marked pronation on either feet, weight-bearing line fall over or medial to the great toe, lower extremity deformity other than pes planus, inward bowing of the Achilles tendon, and marked inward displacement and severe spasm of the Achilles tendon on manipulation. Although the VA examiner noted that there was no pain on physical examination, the examination report does note pain on movement and pain on weight-bearing for both the left and right feet, with increased pain on prolonged walking/standing during flare-ups or when the foot is used repeatedly over time. The Veteran indicated use of arch supports. Last, the examiner noted imaging studies being silent to degenerative or traumatic arthritis, and stated that although the Veteran experiences pain as a result of prolonged walking or standing, the Veteran is currently employed in a full time sedentary position.

May 2015 and June 2015 VA treatment records indicate complaints of bilateral foot pain, with the Veteran seeking custom arch supports.

After careful review of the evidence, the Board finds that the current rating of 30 percent, but no greater, is warranted for the period from August 25, 2015, forward. The Veteran reported accentuated pain on use, with pain in the feet upon weight-bearing. As discussed above, at the August 2015 VA examination, the Veteran reported bilateral foot pain, and reported mid-grade pain every day, with pain occurring after he walks or stands for more than 20 minutes. Moreover, the August 2015 VA examiner noted bilateral pain on use of feet, pain accentuated on use, and decreased longitudinal arch height of both feet.

Again, the Board finds that the Veteran's reports of pain and limitations in weight-bearing activities are competent and credible. See Layno, 6 Vet. App. at 470; see also Barr, 21 Vet. App. at 307 (finding that lay testimony is competent to establish the presence of observable symptomatology). Thus, the Board finds that the evidence of record demonstrates that the Veteran's bilateral pes planus more closely approximates the criteria contemplated for the currently assigned 30 percent rating evaluation for the period from August 25, 2015, forward.

The Board notes that a rating in excess of 30 percent is not warranted for the period from August 25, 2015, forward. The August 2015 VA examiner also found there to be no marked pronation, no extreme tenderness of the plantar surfaces of the feet, no marked inward displacement, and no severe spasm of the tendo Achilles on manipulation. Therefore, the Board finds that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for a 30 percent evaluation, and no more, under Diagnostic Code 5276, for the period from August 25, 2015, forward. 38 C.F.R. § 4.3, 4.7, 4.71a.

Thus, the Board denies the Veteran's claim for a higher disability rating in excess of 30 percent for the period on and after August 25, 2015, and the Board finds that the Veteran's bilateral pes planus manifested at a level of 30 percent disabling consistently throughout the entire period on appeal. 

The Board has also reviewed the remaining diagnostic codes relating to foot disabilities and finds that they do not provide a basis for a higher or separate rating. Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) have a maximum disability ratings of 10 percent and would not result in a rating in excess of that assigned for the Veteran's pes planus. Accordingly, these rating codes are not for application. Moreover, the evidence of record does not show acquired claw foot or malunion or nonunion of the tarsal or metatarsal bones, and Diagnostic Codes 5278 and 5283 are therefore also not for application. The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral pes planus condition. 38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Last, under certain circumstances additional disability could be awarded under the provisions of 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Those circumstances are not present in this case, as the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). The rating for pes planus is not predicated on limitation of motion. Moreover, pain on manipulation and use is among the criteria specifically considered when assigning a disability evaluation for pes planus under Diagnostic Code 5276. Thus, no further consideration pursuant to the Court's holding in DeLuca is warranted in this appeal.

IV. Extraschedular Analysis

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture than the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral pes planus is inadequate. A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology. Specifically, the criteria for bilateral pes planus contemplates the Veteran's reported symptoms of pain on the use and manipulation of the feet, to include standing and walking, swelling of the feet, use of orthopedic shoes and/or arch supports. In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Additionally, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Moreover, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the record reflects the Veteran is still employed. See August 2015 VA examination report. As such, the Board finds that Rice is inapplicable in this case.

Therefore, in light of the foregoing, the Board concludes that a rating in excess of 30 percent for bilateral pes planus is not warranted. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on schedular and extraschedular bases. 



V. Entitlement to service connection for a left and right eye disorder, to include herpes simplex keratitis.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304 (b). 

In this case, the Veteran asserts that he has a preexisting bilateral eye disorder, diagnosed as herpes simplex keratitis, that was aggravated by service beyond the natural progression. Specifically, the Veteran asserts that the bilateral eye disorder causes vision impairment. See June 2010 Statement in Support of Claim (claiming "condition for eyes losing sight in both.").

First, the Board notes that that the Veteran has a current disability. The Veteran was afforded a VA examination in September 2010. The Veteran has a confirmed current diagnosis of bilateral eye disorder, specifically diagnosed as herpes simplex keratitis in both eyes. The September 2010 VA examiner found that the Veteran has "large areas of herpes simplex scarring in both eyes and this includes the visual axis. There is significant interference with visual acuity in both eyes of the herpes simplex scarring." Therefore, the Board finds that the first prong of Shedden, a current diagnosis, is satisfied.

However, the record raises the question of whether a bilateral eye disorder, currently diagnosed as bilateral herpes simplex keratitis in both eyes, existed prior to the Veteran's military service, and whether it was noted on entry. At the September 2010 VA examination, the Veteran indicated that he had his first attack of herpes simplex keratitis of both eyes while he was first in high school and that he was referred to a corneal disease specialist and a diagnosis was confirmed." 

In this case, the Veteran's August 2005 entry examination noted a left eye defect and a "possible bacterial corneal ulcer" of the right lower lid (status-post). Moreover, an August 2005 service treatment record, after entry into service, noted status-post infectious keratitis. A February 2006 service treatment record of medical history noted that the Veteran reported that he has had or now has an eye disorder or trouble, with the Veteran reporting an ongoing cloudy left eye. 

The Board will discuss the service connection of the left and right eye disabilities separately. 

a. Left Eye Disability

The Board finds that the Veteran's left eye defect was noted upon entry into service in August 2015. If a preexisting condition is noted upon entry into service, the Veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself. A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation. 38 C.F.R. § 3.306 (b). The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently. Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 

Therefore, in this case, because the left eye disability was noted upon entry, the presumption of soundness does not apply, and the Veteran can only bring a claim for aggravation of the preexisting left eye disability during service. In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service. If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability. Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

The Board has considered the Veteran's lay argument that his current left eye disability was aggravated by service, causing increased vision impairment, and the Board acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations. However, the determination as to an increase in disability and a natural progression of his left eye disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Veteran's own competence. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Because the record does not indicate that the Veteran has medical expertise in ophthalmology, the Veteran's lay opinion that his current left eye disability was incurred in or aggravated by service is of no probative value. On the other hand, the Board finds that the findings provided by VA medical professionals in this case are of probative value, as the medical professionals have the requisite medical expertise to report such findings.

Therefore, the Board turns to the medical evidence of record. Here, there is no competent evidence to show an in-service increase or aggravation of a left eye disability. The Veteran has the burden to show aggravation with evidence of symptomatic manifestations of a left eye disability during service. The VA obtained a VA opinion in July 2015 concerning specifically whether it is at least as likely as not (probability of 50 percent or greater) that there was an increase in severity of the pre-existing left eye disorder during service. The VA examiner opined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness," and opined that there is no evidence of worsening. Specifically, the examiner stated the following:
"In terms of the visual acuity there might have been a decline in vision based upon the VA C&P exam which noted distant visual acuity best corrected 20/60 OU on 09/20/2010. Although in today's exam he was correctable to at least 20/40 OU. His UNCORRECTED visual acuity at enlistment was 20/20, 20/30 on 08/10/2005. He served about 7 months. At his separation exam on 02/22/2006 visual acuity UNCORRECTED was 20/30, 20/25. This represents no significant change for better or for worse. There is no objective evidence of decline until 2010, and that is questionable, as the visual acuity is better today. Furthermore, if there had been decline during service, one would have to say it would match the known natural progression of the disease."

For these reasons, the Board finds that there is no competent evidence to show a measured worsening of a left eye disability during active service. Accordingly, the Veteran has not met his burden to show aggravation of a left eye disability during active service. Because there is no lay allegation or competent and probative evidence to show an increase or aggravation of a left eye disability during active service, the presumption of aggravation does not arise. As such, specifically pertaining to the left eye disability, a discussion of clear and unmistakable evidence to rebut the presumption of aggravation is not required. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

As the preponderance of the evidence is against the Veteran's claim for service connection for a left eye disability, the benefit-of-the-doubt provision does not apply, and the claim must be denied. 38 U.S.C.A. § 5107.



b. Right Eye Disability

As for the right eye, the Board finds that the presumption of soundness applies to the right eye disability because it is unclear whether the Veteran's right eye disability was noted during the August 2005 entry examination. See August 2005 entry examination (noting "possible bacterial corneal ulcer" of the right lower lid (status-post)). When a preexisting disability is not noted prior to entry, as the Board finds here, VA has the burden to demonstrate, by clear and unmistakable evidence, both that the disorder at issue preexisted service and that it was not aggravated by service. See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

Nevertheless, the Board finds that the Veteran did have a right eye disability, to specifically include his current diagnosis of herpes simplex keratitis, that clearly and unmistakably existed prior to service. Again, the Board notes that the September 2010 VA examination report indicates that the Veteran had his first attack of herpes simplex keratitis of both eyes while he was first in high school and that he was referred to a corneal disease specialist and a diagnosis was confirmed. "Since those days, he has had about 3 attacks per year with recurrence of the disease of both corneas." Therefore, the VA examiner found that the Veteran's bilateral herpes simplex keratitis pre-existed service, as it began in high school. 

Upon remand, the July 2015 VA examiner opined that the Veteran's current right eye disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness, noting that "there is no evidence in the record that would support onset during service. On the other hand, there is overwhelming evidence to the contrary." Thus, the July 2015 VA examiner opined that "[t]he claimed [right eye disorder], clearly and unmistakably existed prior to service." 

The July 2015 examiner provided the following rationale: 
"The history of herpes simplex virus corneal disease clearly preceded enlistment and the enlistment exam noted gross opacity in the left eye discernable even to the general medical examiner without benefit of a slit lamp microscope. In the absence of a slip lamp exam one cannot assess the degree of involvement for the right eye at enlistment. However, the evidence of pre-existing infection with that virus is indisputable. (See the statement today by the Veteran in the DBQ Eye.) The virus is known to colonize nerve tissue and remains in the body. Outbreaks are treated to control symptoms by there is no evidence in the literature that the inciting virus is ever subject to eradication. So, in this case, the infection preceded enlistment. The fact that lesions were not discovered in the contralateral right eye until later fails to support onset of keratitis de-novo in service, and no outbreaks occurred in service according to the record. So one could hypothesize that the OD might have developed keratitis after the service (not during), but it is clear and unmistakable, consistent with the history, that the OD disease/ infection was present prior to enlistment. In any case, it is clear and unmistakable that there was no right eye onset during (or within 12 months of separation)."

Given that there is clear and unmistakable evidence showing that the right eye disability preexisted service, the Board will now address whether there is clear and unmistakable evidence that the right eye disability was not aggravated by service.

Upon remand, the July 2015 VA examiner was asked the opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that the preexisting right eye disorder was not aggravated (i.e. permanently worsened during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disorder. The July 2015 VA examiner opined that the claimed right eye condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.

The examiner provided the following rationale: 
"HCV keratitis is unpredictable in its course as unanimously is agreed in the profession and supported in the literature. This viral disorder can lie dormant indefinitely, and symptoms can arise during an outbreak without warning or chronological pattern. Therefore the disease is unpredictable in its course, and there is no external known factor which can be reliably cited as responsible for outbreaks. It is clear and unmistakable that the course in this veteran is consistent with the unpredictable nature and typical progression of the disease, and therefore cannot be reasonably linked to service aggravation."

Again, the Board has considered the Veteran's lay argument that his current right eye disability was aggravated by service, causing increased vision impairment and acuity, and the Board acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations. However, the determination as to the natural progression of his right eye disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Veteran's own competence. See Jandreau, 492 F.3d at 1372; Kahana, 24 Vet. App. at 438. Because the record does not indicate that the Veteran has medical expertise in ophthalmology, the Veteran's lay opinion that his current right eye disability was incurred in or aggravated by service is of no probative value. Instead, the Board finds that the findings provided by VA medical professionals in this case are of probative value, as the medical professionals have the requisite medical expertise to report such findings.

Therefore, based on the medical opinion of record, the Board finds that there is clear and unmistakable evidence that any increase was due to the natural progress of the disorder. Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right eye disability, the benefit-of-the-doubt provision does not apply, and the claim must be denied. 38 U.S.C.A. § 5107.



ORDER

A higher disability rating of 30 percent for bilateral pes planus from April 28, 2006, to August 24, 2015, is granted.

A higher disability rating in excess of 30 percent for bilateral pes planus for the period on and after August 25, 2015, is denied.

Entitlement to service connection for a left eye disability, to include herpes simplex keratitis, is denied.

Entitlement to service connection for a right eye disability, to include herpes simplex keratitis, is denied.


REMAND

The Veteran contends that his current residuals of bilateral leg mid-tibial stress fractures warrants a disability rating in excess of 10 percent for the period prior to August 25, 2015, and a compensable disability rating from August 25, 2015, forward.

The Board remands this matter for an additional VA examination. According to Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, after a review of the July 2010, August 2012, December 2012, and August 2015 examination reports, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joints.


Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the electronic claims file any updated VA treatment records regarding the service-connected residuals of bilateral leg mid-tibial stress fractures.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected residuals of left and right leg mid-tibial stress fractures. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with flare-ups.

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. 

4. Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


